Lawkence, Judge:
The proper dutiable value of certain drums is the subject of the appeals for a reappraisement in the schedule attached to and made a part of this decision.
A stipulation of fact has been entered into by the parties hereto wherein it has been agreed that, on or about the date of exportation of the instant merchandise, such or similar merchandise was freely offered for exportation to the United States in the principal market of the country of exportation, in the usual wholesale quantities and in the ordinary course of trade, at prices equal to the entered values herein, and that the foreign value of such or similar merchandise was no higher. It was further stipulated and agreed that the involved merchandise is similar in all material respects to that which formed the subject of decision in United States v. E. R. Squibb & Sons et al., 42 C.C.P.A. (Customs) 23, C.A.D. 564, the record in which case has been incorporated herein.
Upon the agreed facts before the court, I find and hold that export value, as that value is defined in section 402(d) of the Tariff Act of 1930 (19 U.S.C. § 1402(d)), is the proper basis of value for the drums in issue and that said value is equal to the entered values.
As to all other merchandise, the appeals, having been abandoned, are dismissed.
Judgment will be entered accordingly.